Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computer-implemented method and system for performing semantic image segmentation. The closest prior art, Makeev et al. (USPAP       2019/0213,388), shows a similar system, in which, implementing a multi-stage convolutional network based on an input image (Please note, paragraph 0029. As indicated a trained neural network may comprise a fully-convolutional multi-stage recurrent network where each subsequent stage refines the output produced by a previous stage). However, Makeev et al. fail to address: “for applying of first, second, and third stages to output a first feature map at a first resolution, a second feature map at a second resolution less than the first resolution, and a third feature map at the second resolution, respectively; combining at least the second and third feature maps to generate a hyper-feature corresponding to the input image; up-sampling the hyper-feature to the first resolution; generating a final set of features via combination of the up-sampled hyper-feature and the first feature map; and providing a semantic image segmentation of the input image based on the final set of features”. These distinct features have been added to each independent claim and renders them allowable.
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, August 21, 2022